DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive.  Applicant’s remarks are more limiting than the claim recitations.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Further interpretation is set forth below in the action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific 
Claims 10, 11, 14-17, 20, and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Haffner et al. (U.S. 3,212,303) [303].
Regarding Claim 10, Reference [303] discloses a female part (10) and a male part (25), wherein the male part comprises: a circular locking frame body (curved loops of 25) which is formed continuously linear or non-continuously linear; a locking accepting part (bottom of 25), which is surrounded by the circular locking frame body; and a locking part (bottom end of 25), which is located at a tip of the circular locking frame body, wherein the female part comprises: a circular holding frame body (10), which is formed non-continuously linear, and a holding space (space of 10), which is surrounded by the circular holding frame body, wherein the female part further comprises an opening part (14c), which closes elastically, at a tip of the circular holding frame body, and wherein the opening part and the circular holding frame body do not criss-cross (no criss cross in Fig. 1) or overlap with each other, wherein said opening part has a guide part (14b) for insertion outside, wherein a length of the opening part of the female part is shorter than a length between the circular locking frame body of the male part, wherein the female part further comprises an engagement-separating gap (space between 14, 15), which is located at a tip of the opening part or an inner side of said tip, for disengagement in order for the locking part of the male part to move from the holding space to an outer space, and wherein said engagement-separating gap  is opened by pulling the female part from the male part while twisting one another, to disengage the fastener for accessories.
Regarding Claim 11, Reference [303] discloses wherein the tip of the circular locking frame body of the male part has a pair of locking parts (body and end of 25), and an inner side of the pair of the locking parts has a guide part (shape of 25) for engagement and disengagement, wherein the tip of the circular holding frame body of the female part comprises a pair of opening parts (14, 15) which closes elastically, and wherein an outside of said pair of opening parts comprises a guide part (shape and curve of 14, 15) for insertion.
Regarding Claim 14, Reference [303] discloses a tip of one opening part of the pair of opening parts is opposed to the guide part of another opening part of the pair of opening parts.
Regarding Claim 15, Reference [303] discloses wherein a tip of one opening part of the pair of opening parts is around a centerline along a longitude axis and is not parallel to the centerline along the longitude axis.
Regarding Claim 16, Reference [303] discloses wherein a tip of one opening part of the pair of opening parts of the female part extends longer toward an inner direction than another opening part of the pair of opening parts of the female part.
Regarding Claim 17, Reference [303] discloses wherein an inner side of one opening part of the pair of opening parts has a guide part for engagement and disengagement.
Regarding Claim 20, Reference [303] discloses wherein the opening part has a protrusion extending to the center of the holding space, said protrusion catches the opening part of the circular holding frame body of the female part inside the circular locking frame body of the male part, and wherein the female part further comprises a non-return claw (14b) which prevents the circular holding frame body from opening.
Regarding Claim 22, Reference [303] as applied to the rejection above discloses a male part comprising: a circular locking frame body, which is formed continuously linear or non-continuously linear; a locking accepting part, which is surrounded by the circular locking frame body; and a locking part, which is located at a tip of the circular locking frame body; a female part that is not structurally continuous to the male part, wherein the female part comprises: a circular holding frame body, which is formed non-continuously linear; a holding space, which is surrounded by the circular holding frame body, wherein the holding space is configured to accept the locking part of the male part such that the locking accepting part of the male part interlocks with the holding space; an opening part, which closes elastically, at a tip of the circular holding frame body, wherein the opening part and the circular holding frame body do not criss-cross or overlap with each other; and an engagement-separating gap, which is located at a tip of the opening part or an inner side of the tip, to permit the locking part of the male part to engage and disengage with respect to the holding space, wherein the engagement-separating gap is opened by pulling the female part from the male part while twisting one another, to disengage the fastener for accessories.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 12, 13, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Haffner et al. (U.S. 3,212,303) [303].
Regarding Claims 12 and 13, as best understood, Reference [303] discloses the claimed invention and connecting to an accessory (cloth, article), but does not explicitly disclose the vertical to horizontal ratio of 1 to less than 2 or horizontal to vertical ratio of 1 to less than 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a vertical to horizontal ratio of 1 to less than 2 or the horizontal ratio of horizontal to vertical of 1 to less than 2, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, paragraph [0009], page 4, lines 3-5, applicant has not disclosed any criticality for the claimed limitations.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, paragraph [0009], page 4, lines 3-5, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 21, Reference [303] discloses the claimed invention, but does not explicitly disclose wherein an inner angle between the circular holding frame body and an opening part of the pair of opening parts is between more than 45 degrees and less than 90 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an inner angle be between 45 degrees and less than 90 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Haffner et al. (U.S. 3,212,303) [303] in view of Chase (U.S. 3,225,469) [469]
Regarding Claim 19, as best understood, Reference [303] discloses the claimed invention, but does not explicitly disclose an outer shell which is formed continuously linear or non-continuously linear.
Nevertheless, Reference [469] teaches a sheath 15.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the tool assembly of Reference [303] with the sheath as taught by Reference [469] in order to easily identify and to easily handle clips, as well as preventing damage to attached items.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677